      Case 1:19-cr-20653-FAM Document 37 Entered on FLSD Docket 06/29/2020 Page 1 of 5

USDCFLSD 2458 (Rev.09/08)-JudgmentinaCriminalCase                                                               Pagelof5


                          U N IT E D ST A T E S D IST R IC T C O U R T
                                                Southern D istrict ofFlorida
                                                       M iam iD ivision


    UN ITED STA TES O F A M ERIC A                             JUD G M ENT IN A C RIM IN A L CA SE
                     V.
       FREDDY VELAZQ UEZ                                       Case N um ber:19-20653-C R -M O REN O
                                                               USM Num ber:20639-104
                                                               CounselforDefendant:C hristian Dunham ,A FPD
                                                               CounselforTheUnitedStates:Bertila Fernandez
                                                               CourtReporter:G ilda Pastor-Hernandez
The defendant pleaded guilty to CountO N E ofthe Indictm ent.

Thedefendantisadjudicatedguiltyoftheseoffenses:
!
lTITLE & SECTION                  NATURE OF O FFENSE                                      -1
                                                                                           -
                                                                                           I
                                                                                           OFFENSE            COUNT l
                                                                                                                    j
I                                                                                          IENDED                      I
'
(18U.S.C.j876(c)                  Mailthreateningcommunications                             02/15/2019        ONE      j
The defendantis sentenced as provided in the following pages of thisjudgment.The sentence is imposed
pursuantto the Sentencing Reform A ctof 1984.
A llrem aining counts are dism issed on the m otion ofthe governm ent.
It is ordered that the defendant m ust notify the U nited States attorney for this district w ithin 30 days of any
change ofnam e,residence,or m ailing address untilal1fines,restitution,costs,and specialassessm ents im posed
bythisjudgmentarefullypaid.lforderedtopayrestitution,thedefendantmustnotifythecourtand UnitedStates
attorney ofm aterialchanges in econom ic circum stances.




                                                              D ate oflm position ofSentence:6/26/2020

                                                                               z'
                                                                               .
                                                                          zz


                                                              Fede l o A .M oreno
                                                              U nited States D istrictJudge


                                                              oate:                     26 o
     Case 1:19-cr-20653-FAM Document 37 Entered on FLSD Docket 06/29/2020 Page 2 of 5
USDCFLSD2458(Rev.09/08)-JudgmentinaCjmipplCase              E(EEEE EEE                            Page2of5

DEFENDANT:FREDDY VELAZQUEZ
CA SE N UM BER:19-20653-CR -M O REN O

                                                   IM PR ISO NM ENT

The defendantishereby comm itted to thecustody ofthe United StatesBureau ofPrisonsto be imprisoned fora
totalterm of36 M O NT H S.
***This sentence isto run CON SEC UTIV E to State CourtCase N o.in St.Johns County,Florida,docketnum ber
13-1751(CFMA).****
The court m akes the follow ing recom m endationsto the B ureau ofPrisons:
                                 BU TNE R
The defendant is rem anded to the custody ofthe U nited States M arshal.

                                                       R ETU RN
lhaveexecutedthisjudgmentasfollows:




Defendantdelivered on                                                    to

at                                               ,withacertifiedcopy ofthisjudgment.




                                                           U NITED STATES M A RSHA L



                                                           D EPU TY U N ITED STA TES M A RSHA L
    Case 1:19-cr-20653-FAM Document 37 Entered on FLSD Docket 06/29/2020 Page 3 of 5
LJSDC FLSD 2458(Rev.09/08)-JudgmentinaCriminalCase                                                                  Page3of5


DEFENDANT:FREDDY VELAZQUEZ
CASE NUM BER:19-20653-CR-M ORENO

                                                     SU PER VISED REL EA SE

Upon release from imprisonment,the defendantshallbe on supervised release foraterm ofTHREE (3)years (Upon
releasefrom imprisonmentfrom anyotherStateCourt).
The defendantmustreportto theprobation office in the districtto which the defendantisreleased w ithin 72 hoursofrelease
from thecustody ofthe Bureau ofPrisons.
The defendantshallnotcom m itanotherfederal,state orlocalcrim e.
The defendantshallnotunlawfully possess a controlled substance.The defendantshallrefrain from any unlawfuluse ofa
controlled substance.The defendantshallsubm itto one drug testw ithin 15 daysofrelease from imprisonmentand atIeast
two periodic drug teststhereafter,asdeterm ined by the court.
The defendantshallnotpossessa srearm ,am m unition,destructive device,orany otherdangerousweapon.
The defendantshallcooperate in the collection ofDNA as directed by the probation oflicer.

IfthisjudgmentimposesaGneorrestitution,itisaconditionofsupervisedreleasethatthedefendantpay inaccordance
withthe ScheduleofPaymentssheetofthisjudgment.
The defendantm ustcomply with the standard conditionsthathave been adopted by thiscourtaswellaswith any additional
conditionsonthe attached page.
                                 STANDARD CONDITIONS OF SUPERVISION
         Thedefendantshallnotleavethejudicialdistrictwithoutthepermissionofthecourtorprobationofficer;
       Thedefendantshallreporttotheprobation officerandshallsubmitatruthfuland completewrittenreportwithin thefirstfifteen
       daysofeach month;
       Thedefendantshallanswertruthfullyal1inquiriesbytheprobationofficerand follow theinstructionsoftheprobation officer;
       Thedefendantshallsupporthisorherdependentsand meetotherfamily responsibilities;
       Thedefendantshallworkregularly atalawfuloccupation,unlessexcused bytheprobationofficerforschooling,training,or
       otheracceptablereasons;
       ThedefendantshallnotifytheprobationofficeratIeastten dayspriorto any changeinresidenceorem ploym ent;
       Thedefendantshallrefrainfrom excessiveuseofalcoholandshallnotpurchase,possess,use,distribute,oradm inisterany
       controlledsubstanceorany paraphem aliarelatedto any controlled substances,exceptasprescribed by aphysician'
                                                                                                                 ,
       Thedefendantshallnotfrequentplaceswherecontrolledsubstancesareillegally sold,used,distributed,oradm inistered',
       Thedefendantshallnotassociatew ith any personsengaged incrim inalactivity andshallnotassociatew ithanyperson
       convictedofafelony,unlessgranted permissionto doso by theprobation officer;
    l0.Thedefendantshallperm itaprobation officerto visithim orheratany tim eathom eorelsew hereand shallperm itconfiscation
       ofany contrabandobserved inplain view oftheprobation officer;
    11.Thedefendantshallnotifytheprobationofficerwithin seventy-two hoursofbeing arrested orquestioned by alaw enforcement
       officer;
    12.Thedefendantshallnotenterinto any agreem entto actasan infonneroraspecialagentofa law enforcel   mentagency w ithout
       theperm ission ofthecourt;and
    l3.Asdirected bythtprobation officer,thedefendantshallnotify thirdpartiesofrisksthatm ay beoccasionedbythedefendant's
       criminalrecord orpersonalhistory orcharacteristicsandshallpennittheprobation officerto makesuchnotificationsandto
       confirm thedefendant'scom pliancew ith such notiscation requirem ent.
   Case 1:19-cr-20653-FAM Document 37 Entered on FLSD Docket 06/29/2020 Page 4 of 5
USDC FLSD 2458(Rev.09/08)-Judgmenti
                                  naCriminalC>sr                                                    Pagt4ot
                                                                                                          -5


DEFENDANT:FREDDY VELAZQUEZ
CA SE NU M BER :19-20653-C R-M O R EN O

                                         C RIM IN A L M O N ETA R Y PEN A LTIES

Thedefendantmustpay the totalcriminalm onetary penaltiesunderthescheduleofpaym entson Sheet6.
                                A ssessm ent                  Fine                 R estitution
          TOTALS                             $100.00                 $0.00                 $0.00
If the defendant m akes a partial paym ent, each payee shall receive an approxim ately proportioned
paym ent,unlessspecified otherwise in the priority order or percentage paym entcolum n bclow.H owever,
pursuantto 18U.S.C.j3664(1),alInonfederalvictimsmustbepaid beforetheUnitedStatesispaid.
1
NAMEOFPAYEE                                                 TOTALLOSSW JRESTITUTI-
                                                                                 ONORDERED-y
                                                                                           7!
* Findings forthe totalam ount oflosses are required under Chapters 109A , 110,1IOA ,and 113A ofTitle 18 for
offensescom mitted on orafterSeptember13,1994,butbeforeApril23,1996.
*kAssessmentdueimm ediately unlessotherw ise orderedby the Coul't.
    Case 1:19-cr-20653-FAM Document 37 Entered on FLSD Docket 06/29/2020 Page 5 of 5
                                 gi!p>CriminalCase
USDC FLSD 2458(Rev.09/08)-Judgrqçl .
                                                           E
                                                           .   'EEEE
                                                                   'EEE EEEEEEEEE
                                                                                                               Page5of5


DEFENDANT:FREDDY VELAZQUEZ
CASE NUM BER:19-20653-CR-M ORENO

                                                     SC H ED U LE O F PA Y M EN TS

Having assessed the defendant's ability to pay,payment of the total criminal m onetary penalties is due as
follows:
A.Lump sum paym entof$100.00 due im m ediately.
Unlessthecoul'thasexpressly ordered otherwise,ifthisjudgmentimposesimprisonment,paymentofcriminal
monetary penalties is due during imprisonm ent.Allcriminalmonetary penalties,exceptthose payments made
through the FederalBureau of Prisons'lnm ate FinancialResponsibility Program ,are m ade to the clerk ofthe
court.

The defendantshallreceive credit for al1paym ents previously m ade toward any criminalm onetary penalties
im posed.
Thisassessment/fine/restitution ispayabletotheCLERK,UN ITED STATES COURTS and isto be addressedto:
U .S.CLER K 'S O FFICE
ATTN :FINA NC IA L SEC TIO N
400 N O R TH M IAM I A V EN U E,R O O M 08N 09
M IAM I,FLORIDA 33128-7716
The assessm ent/tsne/restitution is payable im m ediately.The U .S.Bureau of Prisons, U .S.Probation Office and
the U .S.Attorney'sO ffice are responsible forthe enforcem entofthisorder.

Defendantand Co-DefendantNamesand CaseNumbers(includingdefendantnumber),TotalAmount,Jointand
SeveralAm ount,and corresponding payee,ifappropriate.
jCASE NUM BER                                                                                  ---F                  ')
I
DEFENDANT AND CO DEFENDANT NAM ES
I                              -
                                                                                                  JOINT AND SEVERAL j
                                                                                    TOTAL AM OUNT AM OUNT           j
(INCLUDING DEFENDANT NUMBER)                                                                                          $
The G overnm entshallflle a prelim inary order of forfeiture w ithin 3 days.
Paymentsshallbeappliedinthefollowingorder:(1)assessment,(2)restitutionprincipal,(3)restitution interest,
(4)fineprincipal,(5)fineinterest,(6)communityrestitution,(7)penalties,and (8)costs,includingcostof
prosecution and courtcosts.
